         Case 1:20-cr-10111-RWZ Document 184 Filed 08/13/21 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                 )
UNITED STATES OF AMERICA                         )
                                                 )
       v.                                        )
                                                 )       Case No. 20-cr-10111-RWZ
CHARLES LIEBER,                                  )
                                                 )
       Defendant.                                )
                                                 )

        DEFENDANT’S REPLY IN SUPPORT OF HIS MOTION TO SUPPRESS
                      POST-ARREST STATEMENTS

       Defendant Charles Lieber respectfully submits this Reply Memorandum of Law in

further support of his Motion to Suppress His Post-Arrest Statements.

       I.      The Agent’s Misrepresentation of Miranda Coerced Professor Lieber

       Miranda is directed at police misconduct. See Miranda v. Arizona, 384 U.S. 436 (1966).

Misconduct occurs when an agent coerces statements from a defendant who has invoked his right

to counsel. See Colorado v. Connelly, 479 U.S. 157 (1986). The coercion here occurred when

the Agent misstated the law by claiming that a request for counsel necessitated another reading

of Miranda. That is false.

       While courts permit certain deceptive tactics by agents, lies about a defendant’s rights are

coercive. See e.g., United States v. Lall, 607 F.3d 1277, 1283-84 (11th Cir. 2010) (holding that

the detective’s representation that he would not pursue any charges contradicted the Miranda

warnings previously given and as a result the defendant did not truly understand the nature of his

rights or consequences of waiver); see also Hopkins v. Cockrell, 325 F.3d 579, 585 (5th Cir.

2003) (“An officer cannot read the defendant his Miranda warnings and then turn around and tell


                                                1
         Case 1:20-cr-10111-RWZ Document 184 Filed 08/13/21 Page 2 of 5




him that despite those warnings, what the defendant tells the officer will be confidential and still

use the resultant confession against the defendant.”); see also United States v. Conley, 859 F.

Supp. 830, 837 (W.D. Pa. 1994) (mem.) (finding coercion where agent told suspect that their

conversation was “off the record”); see also State v. Stanga, 2000 S.D. 129, ¶¶ 1–5, 617 N.W.2d

486, 487 (holding that promise by officer that statements would be kept “between you and me”

constituted coercion); see also Linares v. State, 471 S.E.2d 208, 211–12 (Ga. 1996) (finding

coercion where officer told suspect that nothing he said would be used against him).

       Here, Professor Lieber requested a lawyer. The Agent then not only interrupted

Professor Lieber, but mischaracterized the Agent’s obligations under Miranda. See ECF 171,

Ex. 2 at 00:02:50 – 00:04:57 (“So ah, what I – what I have to do again um just because you said

that is I have to review the form again with you to make sure you understand the rights and as we

go through it. I want you to understand…” emphasis added). That is not the law. The law does

not mandate a re-reading of rights upon request for counsel. Officers must not do or say

anything that is reasonably likely to elicit an incriminating response after invocation of counsel.

See Rhode Island v. Innis, 446 U.S. 291, 301 (1980). Rather, Professor Lieber’s request for

counsel should have been scrupulously honored and the interview terminated. See United States

v. Davis, 512 U.S. 452, 459.

       Accordingly, even if the Court construes Professor Lieber’s request for counsel as

ambiguous, the Agent still failed to accurately describe the Agent’s legal obligations, and

therefore failed accurately to inform Professor Lieber of his rights. As the government

acknowledges in its own papers, “…officers may – but are not required to – attempt to clarify

whether the suspect wants a lawyer to assist with the interrogation or for some other reason.”

ECF 177 at 6 (citing United States v. Carpenito, 948 F.3d 10, 25 (1st Cir. 2020) and also United

                                                 2
         Case 1:20-cr-10111-RWZ Document 184 Filed 08/13/21 Page 3 of 5




States v. Oguendo-Rivas, 750 F.3d 12, 19 (1st Cir. 2014) (nothing that, when faced with an

ambiguous statement, it is often good police practice to clarify whether a suspect actually wants

an attorney.)). Here, however, the Agent did not “clarify” anything. Rather, he simply

misinformed Professor Lieber of his rights. The Agent did not have to start over re-Mirandizing

Professor Lieber; he should have stopped the interview, and then he could have tried to do or say

something that actually clarified the situation.

       The government’s construction of the Agent’s statement as a clarification rings hollow.

In Carpenito, the troopers made markedly different clarifying statements, asking “Is that what

you wanna do or do you want to talk to an attorney?” and “…I have to make sure that we’re clear

on this. You want to talk to us.” Carpenito, 948 F.3d at 18-19. In other words, the agent did not

misstate the Miranda rules.

       Likewise, in Oguendo-Rivas, the agent asked Oquendo, what did Oquendo not

understand. Oquendo-Rivas, 750 F.3d 12, 14-15 (1st Cir. 2014). Here, the government

emphasizes the use of the Agent’s word “if” and conveniently truncates the Agent’s words to

suggest that the Agent sought clarification. See ECF 177 at 9. The Agent did not simply say, as

the government now puts it, “if you request an attorney, because of that privilege, we are not able

to continue the conversation with you.” Id. Nor did he say something to the effect of, “are you

requesting a lawyer?” The Agent continued speaking. He mis-stated the law and Professor

Lieber’s rights, asserting “So ah, what I -- what I have to do again um just because you said that

is I have to review the form again with you to make sure you understand the rights…”

       The Agent’s misstatement of the law coerced Professor Lieber to succumb to the

interview. In hearing that a request for counsel would only trigger another recitation of his

rights, Professor Lieber reasonably thought requests for counsel would result in a ceaseless cycle

                                                   3
           Case 1:20-cr-10111-RWZ Document 184 Filed 08/13/21 Page 4 of 5




until he surrendered to an interview. Professor Lieber understood that as a rejection of his

request for counsel. See ECF 172. As such, Professor Lieber proceeded to sign the form. This

is the normal foreseeable effect of the Agent’s misstatement. See Rhode Island v. Innis, 446 U.S.

291, 301 (1980).

       The Agent’s misstatement of the law caused Professor Lieber to falsely believe that he

had to forego counsel. A reasonable person in Professor Lieber’s position would have the same

belief. The Agent’s mischaracterization went beyond mere emotionalism, trickery or confusion

and passed the line into the realm of misstatement that deprives a defendant “of knowledge

essential to his ability to understand the nature of his rights and the consequences of abandoning

them.” Moran v. Burbine, 475 U.S. 412, 424 (1986). Thus, Professor Lieber did not voluntarily

waive his privilege. See Miranda v. Arizona, 384 U.S. 436, 476 (1966).

       II.     Custodial Interviews Cannot Be Compared to Autonomous Professional
               Time

       The government makes a gross comparison between Professor Lieber’s ability to

voluntarily submit to a custodial interrogation and his ability to conduct scientific research. See

ECF 177 at 15, FN 6. While working in his laboratory, Professor Lieber had the comforts of a

personal restroom, a couch to adjust positions for his painful bone lesions, the ability to take

breaks and rest, and food that he could be sure would not cause negative side effects. The

government thus urges the following inference: because Lieber showed up in his lab that day to

do his life’s work – a welcomed distraction from his ailing health – he therefore voluntarily

succumbed to a government interview. The inference is untenable.

       We respectfully request oral argument, and if the court deems necessary an evidentiary

hearing.

                                                  4
         Case 1:20-cr-10111-RWZ Document 184 Filed 08/13/21 Page 5 of 5




                                                      Respectfully submitted,

                                                      CHARLES LIEBER

                                                      By his attorneys,

                                                       /s/ Torrey K. Young
                                                      Marc L. Mukasey (pro hac admitted)
                                                      Torrey K. Young (BBO# 682550)
                                                      MUKASEY FRENCHMAN, LLP
                                                      570 Lexington Avenue, Suite 3500
                                                      New York, New York 10022

Dated: August 13, 2021




                               CERTIFICATION OF SERVICE

       I, Torrey Young, hereby certify that this memorandum of law filed through the ECF
system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) on August 13, 2021.

                                                       /s/ Torrey K. Young
                                                      Torrey K. Young




                                                  5
